 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HANNA Q. RHEE,                                     No. 2:18-CV-0105-KJM-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    BIGGS-GRIDLEY MEMORIAL
      HOSPITAL, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. In light of the District

19   Judge’s August 27, 2019, order, this matter is set for re-hearing on defendants’ motions to dismiss

20   (ECF Nos. 12 and 14) on November 13, 2019, at 1:30 p.m. before the undersigned in Sacramento,

21   California, Courtroom 4. Defendants may file supplemental briefs in support of their motions on

22   or before October 16, 2019; if defendants file supplemental briefs, plaintiff may file supplemental

23   oppositions on or before October 30, 2019; if plaintiff files supplemental oppositions, defendants

24   may file supplemental reply briefs on or before November 6, 2019.

25                  IT IS SO ORDERED.

26   Dated: October 2, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
